          Case 1:20-cr-00544-LJL Document 36 Filed 05/04/21 Page 1 of 1




                                                           May 4, 2021
BY ECF
Judge Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Corey Smith
       20 Cr. 0544 (LJL)

Dear Judge Liman:

        I write with the consent of the government and Pretrial Services to respectfully request
that the Court modify Mx. Corey Smith’s bail conditions. Specifically, I request that the Court
allow Mx. Smith to travel to Kansas City, Missouri in the Western District of Missouri between
May 11th and May 23rd, 2021 to visit with his mother who is having a surgery that week.

    Mx. Smith was arrested and presented on August 11, 2020. Magistrate Judge Wang set bail
for Mx. Smith with conditions including, inter alia, a $100,000 personal recognizance bond,
cosigned by two financial responsible people; standard travel restrictions; and a curfew between
the hours of 11 p.m. and 6 a.m. On January 22, 2021 the Courted agreed to lift the curfew
condition. Mx. Smith continues to be compliant with the conditions of their release and is doing
well in the community.

   Christy Slavik on behalf of the government and USPO Francesca Miller on behalf of Pretrial
Services both consent to this request. Thank you for your consideration of this matter.

              Respectfully submitted,              REQUEST GRANTED.

              ________/s/_______                    5/4/2021
              Julia Gatto                           SO ORDERED:
              Assistant Federal Defender
              Tel: (212) 417-8750
                                                    _______________________________
                                                    HONORABLE LEWIS L. LIMAN
cc:    AUSA Christy Slavik (via ECF)
       USPO Francesca Miller (via email)
